LONGYEAR, District Judge.
So far as the consideration of the note was based upon the sale of liquors in original packages, it ...was not in violation of the laws of Michigan and was valid; but as to the balance of the consideration of the note there was nothing to take it out of the statutes of Michigan prohibiting the sale of spirituous and intoxicating liquors, and it was therefore illegal. The note having been given in Michigan, where the said statutes prevail, and the consideration being in part in violation thereof, the said note, according to the terms of the said statute, was void in toto. As to the open account, it appeared that so far as it was based upon a sale of spirituous and intoxicating liquors, the same was sold at Boston, Mass., upon the written note of the bankrupts, duly stamped. The note was made and signed in Michigan, and sent by mail to G. W. Torrey & Co., at Boston, their place of business. The sale was completed in Massachusetts, it was a Massachusetts contract, and was not affected by the Michigan statute, and that the sale being valid in Massachusetts must be held to be valid here. It is consequently ordered that so much of the claims of Torrey & Co., as was based on the note of one hundred and seventy-one dollars and six-two cents must be disallowed and expunged. and the balance of their claim must be allowed to stand as a debt against the estate of said bankrupts.